 

Exhibit 10.5

 

[gdqbzcwgz3xs000001.jpg]

 

August 31, 2016

Dear Wagstaff

123 121th Ave. NE, #131

Bellevue, WA 98004

Dear Dave:

Bsquare is pleased to confirm and memorialize the revised terms of your
employment as the company's Chief Technical Officer. This letter agreement
supersedes all previous employment letter agreements between you and the
company.

You will continue reporting to Jerry Chase, Chief Executive Officer. Your start
date for this new role was May 23, 2016. Your job classification is Executive;
as an exempt employee you will not be entitled to overtime. You are now a
Section 16 officer, subject to certain Bsquare stock trading restrictions and
SEC reporting requirements (see attached memorandum for details). Your duties
and responsibilities will be as designated by Bsquare.

Your offer includes the following compensation & benefits package:

 

•

Base pay of $9,230.76 biweekly, which when annualized is equivalent to
$240,000.00 per year; paid bi­weekly consistent  with the company's  payroll
practices;

 

•

Monthly cell phone stipend of $150.00. The stipend is a taxable benefit and will
be dispursed in the first payroll of the month via payroll;

 

•

You will be eligible to participate in the company's Annual Bonus Plan (“ABP”).
Your 2016 annual bonus potential will be 50% of your base salary at 100%
achievement. The company's executive bonus plan is structured such that no
bonuses are paid until the company achieves certain financial targets and you
achieve individual objectives that you and your manager will agree upon. Bonuses
are paid annually, in the first quarter following the close of the company's
fiscal year, and are payable at the sole discretion of the Compensation
Committee of the company's Board of Directors (the ‘Board”). You must be
employed by the company at the end of the calendar year to be eligible to
receive any bonus payout for that calendar year, except as otherwise
specifically set out  below;

 

•

You will continue to be eligible to participate in any benefit plans and
programs in effect from time to time (such as paid time off, group medical and
life insurance, and disability benefits) that are made available to Bsquare
employees generally, subject to the eligibility requirements and other terms of
those plans and programs.

Except as provided in the next paragraph, if your employment is terminated by
the company when neither "cause" nor "long term disability " exists, and
provided that you release the company and its agents from any and all
employment-related claims in a signed, written release satisfactory in form and
substance to the company, (i) you will be entitled to receive severance equal to
6 months of your then-current annual base salary; (ii) your stock options and
restricted stock units will continue to vest for 4 months from the termination
date, (iii) you shall be eligible for continued COBRA coverage at the company's
expense for a period of 6 months following your termination date, and (iv) any
ABP bonus to which you would have otherwise been entitled as determined at the
sole discretion of the Compensation Committee of the Board shall be payable on a
pro rata basis as of your termination date.

 

 

110 110th Ave. NE., Suite 300, Bellevue, Washington 98004 Toll Free:
888.820.4500 Main: +1425.519.5900 Fax: +1425.519.5999

 

Bsquare Confidential

--------------------------------------------------------------------------------

 

The foregoing severance payments shall be paid out on regular payroll days post
termination, subject to legally required and any individually agreed upon
payroll deductions. During the period subsequent to your termination date in
which you are being paid such severance amounts , you would not be considered an
employee and would therefore receive no paid time off accrual, nor would you be
entitled to benefits under the company's health and welfare plans or retirement
savings plan as an active employee, except as otherwise provided herein.

Immediately prior to consummation of a “change of control,” all of your unvested
stock options and restricted stock units shall become fully vested and
immediately exercisable. In addition, if your employment is terminated by the
company or any successor thereto within 9 months following a change of control
when neither "cause" nor "long term disability" exists or if you terminate your
employment for "good reason," and provided that you release the company and any
successor thereto and its respective agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to the
company or any successor thereto, you will be entitled to receive a one-time
lump sum severance payment equal to (i) 9 months of your then­current annual
base salary plus (ii) 75% of your target ABP bonus as may be modified from time
to time by the Compensation Committee of the Board (provided the applicable
percentage shall be 75% for 2016), and (iii) you shall be eligible for continued
COBRA coverage at the company's expense for a period of 9 months following your
termination date. The foregoing severance payments shall be in lieu of the
severance payments described in the preceding paragraph, and after expiration of
the 9-month period following a change of control, you shall continue to be
entitled to receive the severance payments described in the preceding paragraph
on the terms and conditions set forth therein.

For purposes of this letter agreement, "cause," "good reason" and "change of
control" are defined on Attachment A hereto, and "long term disability" is
defined in the company-sponsored long term disability group insurance plan.

No severance shall be payable hereunder unless the release described herein has
been signed and become effective within sixty (60) days from the date of
termination (the “Release Deadline”). Upon the release becoming effective, any
severance payable hereunder will be payable commencing on or as soon as
administratively practicable after the Release Deadline. In the event the
termination occurs at a time during the calendar year when the release could
become effective in the calendar year following the calendar year in which your
termination occurs, then any payments hereunder that would be considered
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations promulgated thereunder (“Section
409A”) will be paid commencing on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, the Release Deadline.

Notwithstanding any other provision of this letter agreement , if at the time of
the termination of your employment, you are a "specified employee," determined
in accordance with Section 409A, any payments and benefits provided hereunder
that constitute "nonqualified deferred compensation" subject to Section 409A
that are provided on account of separation from service shall not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the “Specified Employee Payment Date”). The aggregate amount
of any payments that would otherwise have been made during such six-month period
shall be paid in a lump sum on the Specified Employee Payment Date without
interest, and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the company agree to work together in good
faith to consider amendments to this letter agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.

 

 

Bsquare Confidential

2

--------------------------------------------------------------------------------

 

Furthermore , notwithstanding any other provision of this letter agreement or
any other plan, arrangement or agreement to the contrary, if any of the payments
or benefits provided or to be provided by the company or any successor to you or
for your benefit pursuant to the terms of this Letter Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and will be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any interest or penalties with respect to such excise tax (collectively, the
“Excise Tax”), then the company shall pay to you, no later than the time the
Excise Tax is required to be paid by you or withheld by the company, an
additional amount (the “Gross-up Payment”) equal to the sum of the Excise Tax
payable by you, plus the amount necessary to put you in the same after-tax
position (taking into account any and all applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax and any
income and employment taxes imposed on the Gross-up Payment)) that you would
have been in if you had not incurred any tax liability under Section 4999 of the
Code. Any determination required under this paragraph, including whether any
payments or benefits are Parachute Payments, shall be made by the company in its
sole discretion. You shall provide the company with such information and
documents as the company may reasonably request in order to make a determination
under this paragraph. The company's determinations shall be final and binding on
the company and you.

YOUR EMPLOYMENT IS AT-WILL AND ACCORDINGLY, YOU OR THE COMPANY MAY TERMINATE
THIS EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR WITHOUT NOTICE OR CAUSE.

Please indicate your acceptance by signing and returning a copy of this letter
agreement.

Thank you for your continued efforts to support the success of our team and
Bsquare!

Sincerely,

 

/s/ Jerry Chase

Jerry Chase

Chief Executive Officer

 

I understand and agree to the terms of this letter agreement.

 

Signature:

/s/ David Wagstaff

 

 

Name:

David Wagstaff

 

 

Date:

9/2/2016

 

 

 

 

 

 

 

Bsquare Confidential

3

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

This attachment sets out definitions for certain of the terms used in this
letter agreement:

•“cause” means and is limited to dishonesty, fraud, commission of a felony or of
a crime involving moral turpitude, destruction or theft of company property,
physical attack to a fellow employee, intoxication at work, use of controlled
substance s or alcohol to an extent that materially impairs your performance of
your duties, willful malfeasance or gross negligence in the performance of your
duties, violation of law in the course of employment that has a material adverse
impact on the company or its employees, your failure or refusal to perform your
duties, your failure or refusal to follow reasonable instructions or directions,
misconduct materially injurious to the company, neglect of duty, poor job
performance, or any material breach of your duties or obligations to the company
that results in material harm to the company.

•“neglect of duty” means and is limited to the following circumstances : (i) you
have, in one or more material respects, failed or refused to perform your job
duties in a reasonable and appropriate manner (including failure to follow
reasonable directives,) (ii) the Board, or a duly appointed representative of
the Board, has counseled you in writing about the neglect of duty and given you
a reasonable opportunity to improve, and (iii) your neglect of duty either has
continued at a material level after a reasonable opportunity to improve or has
reoccurred at a material level within one year after you were last counseled.

•“poor job performance” means and is limited to the following circumstances: (i)
you have, in one or more material respects, failed to perform your job duties in
a reasonable and appropriate manner, (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the performance
problems and given you a reasonable opportunity to improve, and (iii) your
performance problems either have continued at a material level after a
reasonable opportunity to improve or the same or similar performance problems
have reoccurred at a material level within one year after you were last
counseled.

•“good reason” means the occurrence of any of the  following , in each case
without your written consent:

 

(i)

a material reduction in you base salary other than a general reduction in base
salary that affects all similarly situated executives in substantially the same
pro portions;

 

 

(ii)

a material reduction in your AEBP bonus target; or

 

 

(iii)

a material, adverse change in your title, authority , duties or responsibilities
(other than as required by applicable law).

 

You cannot terminate your employment for good reason unless you have provided
written notice to the company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

•“change of control” means:

 

(i)

the acquisition of the company by another entity by means of merger,
consolidation or other transaction or series of related transactions resulting
in the exchange of the outstanding shares of the company for securities of, or
consideration issued, or caused to be issued by, the acquiring entity or any of
its affiliates, provided, that after such event the shareholders of the company
immediately prior to the event own less than a majority of the outstanding
voting equity securities of the surviving entity immediately following the
event; or

 

 

(ii)

any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the company.

 

•the “company” and “Bsquare” mean BSQUARE Corporation.

Bsquare Confidential

4